In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00015-CV




        IN THE INTEREST OF L.E.S., A CHILD




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 37,180




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Court reporter Cresta LeFevre recorded the trial court proceedings in cause number 06-

15-00015-CV, styled In the Interest of L.E.S., a Child, trial court cause number 37,180 in the

76th Judicial District Court of Titus County, Texas. The reporter’s record in this accelerated

appeal of a parental rights termination order was due on March 2, 2015. See TEX. R. APP. P.

35.1(b). LeFevre has not filed the record and has not filed a motion for extension of time in

which to file the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        Therefore, we hereby order LaFevre to file the reporter’s record in cause number 06-15-

00015-CV, styled In the Interest of L.E.S., a Child, trial court cause number 37,180 in the 76th

Judicial District Court of Titus County, Texas

        The record is to be received by this Court no later than Monday, March 23, 2015. If the

reporter’s record is not received by March 23, we warn LeFerve that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.




                                                 2
      IT IS SO ORDERED.

                              BY THE COURT

Date: March 12, 2015




                          3